Case 2:19-cv-00050-RWS-RSP Document 209 Filed 06/17/21 Page 1 of 3 PageID #: 5729




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       MARSHALL DIVISION
                                      §
  BOOKER T. HUFFMAN,
                                      §
                Plaintiff,            §
  v.                                  §
                                      §                               Case No. 2:19-cv-00050-RWS-RSP
  ACTIVISION PUBLISHING, INC.,        §
  ACTIVISION BLIZZARD, INC., MAJOR    §
  LEAGUE GAMING CORP., and            §
  TREYARCH CORPORATION                §
                Defendants.           §
                                   ORDER

             Before the Court is Plaintiff’s Brief Regarding Plaintiff’s Exhibit 60 and the Applicability

  of Federal Rule of Evidence 801(d)(2)(D), filed by Plaintiff Booker T. Huffman. Dkt. No. 200.

  On June 2, 2021, the Court held a pretrial conference and requested additional briefing on whether

  Plaintiff’s exhibit 60 (“PX 60”) fell within the Fed. R. Evid. 801(d)(2)(D) hearsay exception. Dkt.

  No. 196 at 971. On June 9, 2021, Plaintiff filed his supplemental brief. Dkt. No. 200. On June 14,

  2021, Defendants Activision Publishing, Inc., Activision Blizzard, Inc., Treyarch Corporation, and

  Major League Gaming Corp. (“Defendants”), filed their response. Dkt. No. 206.

             PX 60 is an email between Defendants’ employees and Henrick Bolle, a third party.

  Plaintiff contends that Mr. Bolle is an agent of Defendants and that the statements made in PX 60

  are covered by the Rule 801(d)(2)(D) hearsay exception. See Dkt. No. 200 at 3 (“There is no real

  dispute that Bolle is an agent of Defendants regarding creation of the video games.”); see also Dkt.

  No. 200 at 4 (“The contract between Bolle/Karakter and Activision is evidence of the agency

  relationship between them, and is confirmed by Defendants’ testimony.”). To support the

  proposition that Mr. Bolle and Activision maintained agency relationship, Plaintiff points to a



  1
      Citations are to the document number and page number assigned through ECF.

                                                          1
Case 2:19-cv-00050-RWS-RSP Document 209 Filed 06/17/21 Page 2 of 3 PageID #: 5730




  contract between Activision and Mr. Bolle as well as deposition testimony. Dkt. No. 200-3; Dkt.

  No. 200-1 at 6–7. Defendants disagree, they argue Rule 801(d)(2)(D) is not applicable because

  Mr. Bolle is an independent contractor, not an agent of the Defendants.

         Plaintiff has failed to carry his burden to establish that the statements in PX 60 fall under

  Rule 801(d)(2)(D). United States v. Richards, 204 F.3d. 177, 202 (5th Cir. 2000) cert. denied,

  overruled on other grounds, United States v. Cotton, 535 U.S. 625, 629 (2002).

  Rule 801(d)(2)(D) provides:

         Rule 801. Definitions That Apply to This Article; Exclusions from Hearsay
                (d) Statements That Are Not Hearsay. A statement that meets the following
                conditions is not hearsay:
                        (2) An Opposing Party’s Statement. The statement is offered against
                        an opposing party and:
                               (D) was made by the party’s agent or employee on a matter
                               within the scope of that relationship and while it existed;

  (emphasis added). The question before the Court is whether Mr. Bolle is an agent or an independent

  contractor.

         There are insufficient grounds to conclude Mr. Bolle is an agent of Defendants. Plaintiff

  relies on a contract and testimony to establish that Mr. Bolle was Activision’s agent, but the

  evidence presented leads the Court to find otherwise. Dkt. No. 200-1 at 6; Dkt. No. 200-3 ⁋ 1. The

  contract that Plaintiff relies upon to establish an agency relationship readily identifies that

  Activision considered Mr. Bolle an independent contractor, not an agent. Dkt. No. 200-3 ⁋ 1

  (“Acting as an independent contractor . . . .”). Further, the deposition testimony Plaintiff cites also

  refers to Mr. Bolle as an independent contractor. Dkt. No. 200-1 at 6 (“Q: Who is Karakter with a

  K? A: Karakter with a K is an independent contractor that we hired to help us design and develop

  characters and vehicles for Call of Duty: Black Ops 4.”). Based on this evidence, Mr. Bolle cannot

  be considered Defendants’ agent. See Sanford v. Johns-Manville Sales Corp., 923 F.2d 1142,



                                                    2
Case 2:19-cv-00050-RWS-RSP Document 209 Filed 06/17/21 Page 3 of 3 PageID #: 5731




  1149–50 & n.18 (5th Cir. 1991); United States v. Bonds, 608 F.3d 495, 514 (9th Cir. 2010); see
  .
  also Community for Creative Non-Violence v. Reid, 490 U.S. 730, 751-52 (1989).

         Defendant separately objects on the basis of undue prejudice under Rule 403. While it is

  not necessary to reach this issue in view of the hearsay ruling, the Court notes that the reference to

  “ongoing legal things” (especially given the fact that the email was sent during the pendency of

  this case) would, at a minimum, require redaction in some manner.

         The Court finds that Mr. Bolle was not Defendants’ agent (within the meaning of Rule 801)

  based on the language of the contract and the level of control exerted by Defendants over Mr.

  Bolle. Accordingly, Defendants’ hearsay objection to PX 60 is SUSTAINED.
          SIGNED this 3rd day of January, 2012.
          SIGNED this 17th day of June, 2021.




                                                        ____________________________________
                                                        ROY S. PAYNE
                                                        UNITED STATES MAGISTRATE JUDGE




                                                    3
